Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claims 1 and 8 of a power module including:  the extending portion of the circuit board is disposed between the first conductive portion and the second conductive portion, and an upper surface of the lead frame is flush with a top surface of the extending portion; and a pad group including a first pad, a second pad, and a third pad, wherein the first pad is disposed on the extending portion, the second pad and the third pad are respectively disposed on the first conductive portion and the second conductive portion (claim 1) and an upper surface of the lead frame is flush with a top surface of each of the two extending portions; and two pad groups, each of the two pad groups including a first pad, a second pad, and a third pad, wherein the first, second and third pads of one of the two pad groups are respectively disposed on one of the two extending portions, the first conductive portion, and the second conductive portion, and the first, second, and third pads of the other one of the pad groups are respectively disposed on the other on of the two extending portions, the second conductive portion, and the third conductive portion and the two power devices are electrically connected to each other in series through the second conductive portion (claim 8).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894

/CALEB E HENRY/Primary Examiner, Art Unit 2894